Citation Nr: 0020660	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  98-17 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to October 
1970.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  At the video conference hearing in August 
1999, the representative answered in the negative the 
question of whether any other claims were active, currently 
pending or intertwined with the issue on appeal.  The 
appellant does have several significant disabilities which 
have been rated as not service connected and she has been 
recognized as permanently and totally disabled for pension 
benefit purposes.  


FINDING OF FACT

The claim of entitlement to service connection for a low back 
disability is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In her substantive appeal, dated in November 1998, and in the 
hearing testimony of August 1999, the veteran argues that she 
injured her back during service in approximately 1969 while 
lifting a fellow soldier during a bivouac.  

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  

The threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The veteran must satisfy three elements for her claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Secondly, there must be evidence of an incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  In the absence of evidence of a 
well grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  Grivois; Grottveit.  Further, in the absence of a 
well grounded claim, the Board has no duty to assist, and in 
fact it cannot assist the appellant in the development of her 
claim.  Morton v. West, 12 Vet. App. 477 (1999).  

The service medical records are negative for complaints or 
findings of a low back disability.  The veteran's spine and 
musculoskeletal system were normal on the separation medical 
examination in October 1970.  In the Report of Medical 
History section of that examination report, the veteran 
answered in the negative the question of whether she had had, 
then or in the past, back trouble of any kind.  

There were no complaints or findings of a low back disability 
during a VA general medical examination in May 1978.  

On VA examination in February 1993, the veteran complained of 
pain in the low back.  On examination, movements of the 
lumbosacral spine were essentially normal.  There was spasm 
of the muscles in the paravertebral area of the lumbosacral 
spine.  There was no tenderness on palpation of the vertebral 
bodies.  There was a diagnosis of lumbosacral strain.  There 
was also a diagnosis of histrionic personality disorder.  

In August 1998, the veteran forwarded a letter to the RO in 
which she reported that she was injured retrieving a radioman 
upon direct orders to go into a fire during military 
maneuvers while stationed in Texas.  She reported that during 
the incident she lifted the radioman and, when she had him on 
her shoulder, heard a crunch in her lower back but proceeded 
to do her job.  

In August 1998, the RO denied the veteran's claim on the 
basis that it was not well grounded-not shown in service.  

In October 1998, an orthopedic report, dated that month, was 
received from Saint Luke's Medical Center reflecting that the 
veteran had been informed recently of a lumbar strain thirty 
years ago in the military.  The impression was intermittent 
mechanical low back pain.  

In January 1999, the veteran testified during a hearing at 
the RO that, when she lifted the radioman during service, she 
utilized her training, but that both she and the man she was 
lifting heard her back crunch.  She also testified that when 
she returned to her unit, she was so glad that she had done 
what she was supposed to do, she did not think to report the 
crunching sound she had heard in her back when performing the 
lifting maneuver.  

In testimony before the undersigned during the hearing on 
appeal in August 1999, the veteran recounted the narrative of 
helping a fellow soldier and hurting her back in service.  In 
response to questioning during the hearing, she was unable to 
detail any treatment for any back problem during service and 
she could not recall any post service treatment for back 
problems.  

In the present case, no back disability was manifested during 
service or for years thereafter.  In addition, no clinician 
has reported any chronic back problems or linked a current 
low back disability to the appellant's active service, and 
the appellant has not submitted any competent evidence 
otherwise suggesting a nexus or that a chronic back 
disability is present.  

The only evidence presented connecting a low back problem 
with service, are the veteran's own statements and sworn 
testimony.  These statements as to the etiology of any 
current disability, however, do not equate to competent 
evidence relating a present condition to the appellant's 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (lay testimony is not competent evidence when the 
question presented requires specialized knowledge).  
Accordingly, this claim must be found to be not well grounded 
in the absence of competent evidence of a back injury in 
service, any evidence of a current, chronic back disability, 
or any medical evidence of a link between current low back 
problems and the veteran's active duty service.  The Board 
agrees with the RO that the claim is not well grounded.  As 
such, the benefit sought on appeal is denied.  

Evidence that could establish a well grounded claim would be 
a physician diagnosing a current, chronic back disability, 
and setting out some type of medical link between that low 
back disability and the veteran's active service.  If that 
were to happen, it might result in making the claim well 
grounded and thus require further consideration.  That 
evidence does not currently exist here and needs to be 
obtained in order to permit additional consideration of the 
veteran's claim.  

Inasmuch as the foregoing explains the necessity for 
competent evidence of a current disability which is linked by 
competent evidence to service, the Board views its discussion 
above sufficient to inform the veteran of the elements 
necessary to complete her application for service connection 
for the claimed disability.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  

As the appellant has not submitted the evidence necessary for 
a well grounded claim, a weighing of the merits of the claim 
is not warranted, and the reasonable doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

